Citation Nr: 0610507	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nasopharyngitis.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claims to 
reopen for service connection for nasopharyngitis and a 
pulmonary disorder.  In connection with such claims, the 
veteran requested that he be afforded a Board hearing, 
sitting at the RO, and such a proceeding was scheduled to 
occur in April 2005.  Prior to its occurrence, however, the 
veteran in a written statement, dated in April 2004, 
requested that his Board hearing be cancelled and, in 
addition, withdrew any pending claim or appeal with respect 
to issues involving his entitlement to service connection for 
eye and colon disorders.  

In March 2006, the veteran moved the Board to advance his 
case on its docket.  Such motion was thereafter granted by 
the Board and expedited consideration of his appeal has 
followed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The instant appeal has been forwarded by the RO to the Board 
without the RO having considered the veteran's substantive 
appeal.  According to a VA Form 8, Certification of Appeal, 
prepared by the RO in April 2004, the veteran's substantive 
appeal could not be located and it was requested therein that 
the Board accept the veteran's April 2004 statement in lieu 
of his substantive appeal.  The record reflects that the 
veteran's substantive appeal and various attachments thereto 
were received by the RO on December 30, 2003, and, as such, 
no other document may be considered a substitute therefor.  
Remand is required for corrective action.  

In addition, one of the attachments to the veteran's 
substantive appeal referenced above was September 2003 
correspondence from the National Personnel Records Center 
(NPRC) to the veteran, which previously had not been before 
the RO for review.  Therein, the veteran was advised by the 
NPRC that the information needed to respond to his inquiry 
involving his service medical records was not in their files, 
and that there existed a possibility that his records may 
have been destroyed by fire in July 1973.  The veteran was 
further informed by the NPRC that complete records could not 
be reconstructed and that alternate sources of information 
could only provide limited information.  The September 2003 
correspondence was not considered by the RO and remand is 
mandated for its consideration and a request for additional 
information from the NPRC.  While the record contains at 
least some of the veteran's service medical records, it is 
noteworthy that the veteran alleges that he was hospitalized 
in Japan in December 1945 and again in January and February 
1946 for a variety of physical complaints and further input 
from the NPRC and any secondary sources is needed at least 
with respect to the claimed hospitalization in early 1946, 
which is not identified in available records.  

Lastly, additional medical evidence was received into the 
claims folder in June 2005 in the form of a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, completed earlier in June 2005 by 
a VA clinician and identifying a diagnosis of pulmonary 
fibrosis.  Such was not accompanied by a waiver of initial 
consideration by the RO and, although under normal 
circumstances a waiver for RO review might be solicited by 
the Board, other reasons necessitate remand of this case, and 
on remand, the AMC/RO must consider the referenced VA medical 
examination report in connection with the issues herein under 
consideration.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his claims to reopen for service 
connection for nasopharyngitis and for a 
pulmonary or lung disorder, as well as 
notice to him of the five elements of a 
service connection claim set forth in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran must also be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  The NPRC must be contacted in writing 
for the specific purposes of obtaining 
the veteran's service personnel records 
and undertaking a search of supplementary 
sources for data tending to indicate 
whether and for what reason(s) the 
veteran might have been hospitalized in 
Japan in January and February 1946.  
Applicable morning or sick reports, 
Surgeon General records, and any other 
documentary evidence relating to any such 
hospitalization must be obtained for 
inclusion in the veteran's claims folder.  

3.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's nasopharyngitis and/or 
pulmonary disorder must be obtained for 
inclusion in his claims folder.  

4.  Lastly, the veteran's claims to 
reopen for entitlement to service 
connection for nasopharyngitis and for a 
pulmonary or lung disorder must be 
readjudicated on the basis of all of the 
evidence of record, including that 
submitted by the veteran in December 2003 
and June 2005, and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



